Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-3, 5-10, 21, 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,327,554 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter and structural limitations disclosed in this application are also claimed in the issued patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 4-6, 8-10, 21-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James A. Sack U.S. Patent 6,419,321 B1 (Sack).
Regarding claim 1, Sack discloses an adjustable head support assembly comprising: an articulating arm defined by a plurality of members connected in series (Figure 1 and 2 
Regarding claim 2 and 3, Sack discloses the adjustable head support assembly further comprising a chair attachment assembly that is coupled to the articulating arm, the chair attachment assembly configured to couple the articulating arm to a chair that is a wheelchair (Column 1 Lines 32-36). 
Regarding claim 5, Sack discloses the adjustable head support assembly further comprising: an attachment bracket configured to couple to a portion of the chair, the attachment bracket defines a slot (Figure 52 slot housing Element 179), the slot is configured to receive the elongated height adjustment member.  
Regarding claim 6, Sack discloses the adjustable head support assembly wherein the elongated height adjustment member is slidably received by a height adjustment collar, the height adjustment collar is configured to limit movement of the elongated height adjustment member into the slot (Figure 50-52 Element 274).
Regarding claims 8 and 21, Sack discloses the adjustable head support assembly wherein the height adjustment collar is configured to selectively slide along the elongated height adjustment member (Element 179 slides along Element 270, Figure 51).
Regarding claim 9, Sack discloses the adjustable head support assembly wherein the second end of the articulating arm is rotatbly coupled to the elongated height adjustment member (Element 178 coupled to 179 along joint 170).
Regarding claim 10, Sack discloses the adjustable head support assembly wherein the second end of the articulating arm is configured to rotate relative to the elongated height 
Regarding claim 22, Sack discloses the adjustable head support assembly wherein the attachment bracket includes a compression arm coupled to a portion of the attachment bracket, the compression arm (Figure 52 Element 274) defines a first portion of the slot and the attachment bracket defines a second portion of the slot (Element 272).  
Regarding claim 23, Sack discloses the adjustable head support assembly wherein the attachment bracket includes a tension adjustment member configured to couple a portion of the compression arm to the attachment bracket (Column 11 Line 15-53).  
Regarding claim 24, Sack discloses the adjustable head support assembly wherein the tension adjustment member is configured to selectively adjust a compression between the compression arm and the attachment bracket (Column 11 Lines 15-53).
Regarding claim 25, Sack discloses the adjustable head support assembly wherein the attachment bracket includes a tension adjustment member, wherein in response to actuation of the tension adjustment member in a first direction while the elongated height adjustment member is received by the slot, the compression arm and the attachment bracket cooperate to restrict sliding movement of the elongated height adjustment member within the slot (Column 11 Lines 15-53).  
Regarding claim 26, Sack discloses the adjustable head support assembly wherein in response to actuation of the tension adjustment member in a second direction while the elongated height adjustment member is received by the slot, the compression arm and the attachment bracket cooperate to allow sliding movement of the elongated height adjustment member within the slot (Column 11 Lines 15-53).  
Regarding claim 27, Sack discloses the adjustable head support assembly wherein each member of the plurality of members connected in series is connected to an adjacent member by a fastener, each fastener defines a pivot axis around which the member can move relative to the adjacent member (Element 170 with fasteners).  
Regarding claim 28, Sack discloses the adjustable head support assembly wherein the first end of the articulating arm defines a ball, the ball is configured to engage a socket coupled to the head support assembly (Column 4 Lines 47-62).  
Regarding claim 29, Sack discloses an adjustable head support assembly comprising: an articulating arm defined by a plurality of consecutively connected members (Figure 1 and 2 Element s170, 200, 182), the articulating arm includes a first end opposite a second end; a head support assembly (Element 100) coupled to the articulating arm at the first end, the head support assembly configured to pivot relative to the articulating arm; and an elongated height adjustment member (Element 179) coupled to the articulating arm at the second end, the articulating arm configured to rotate relative to the elongated height adjustment member around an axis defined by the elongated height adjustment member (Element 178 rotates in relation to Element 179).  
Regarding claim 30, Sack discloses the adjustable head support assembly further comprising: an attachment bracket (Figure 2 Element 210, 250, 270) configured to couple to a portion of a wheelchair (Column 1 Lines 32-36), the attachment bracket defines a passage configured to receive the elongated height adjustment member, the elongated height adjustment member is configured to slide within the passage relative to the attachment bracket (Figure 51-52; Column 11 Line 15-53).  
Regarding claim 31, Sack discloses the adjustable head support assembly wherein the attachment bracket includes a compression arm and an adjustment member, the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over James A. Sack U.S. Patent 6,419,321 B1 (Sack) in view of Frank Yang et al. U.S. Patent Publication 2010/ 0133218 A1 (Yang). 
Regarding claim 7, Sack discloses the adjustable head support assembly with the elongated height adjustment member with an adjustment collar (Figure 51 and 52).  Sack does not directly disclose the elongated height adjustment member to include a channel and the height adjustment collar to include a projection, the projection keyed to be received by the channel.  Yang discloses an elongated member including a channel (Element 12) secured to 
Therefore it would ha been an obvious modification well known in the art the time the invention was made to modify Sack as taught by Yang to include Yang’s elongated member with a channel and collar with projection.  Such a modification would provide a means to prevent undesired rotational movement of the two attached elements.  

Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
Examiner maintains the rejection regarding the double patenting rejection in reference to US Patent 10,327,554 B2.  The related patent does not recite structural limitations of the fastener, attachment bracket including the compression arm and tension adjustment member.  
Applicant argues that Sack does not disclose a plurality of members.  Examiner defines the plurality of members connected in series to include Element 170, 178, 170, 182 as disclosed in Sack.  Element 100 is the headrest assembly.  
Sack discloses the elongated height adjustment member element 179 coupled to the end of element 178, 170.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636